                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        NITA BATRA
                                   4                                                        Case No. 4:18-CV-03752-HSG
                                                                     Plaintiff,
                                   5                                                         STIPULATED PROTECTIVE ORDER
                                                v.
                                   6
                                        POPSUGAR, INC.                                      Hon. Haywood S. Gilliam, Jr.
                                   7

                                   8                                 Defendant.

                                   9

                                  10   1.     PURPOSES AND LIMITATIONS
                                  11          Disclosure and discovery activity in this action are likely to involve production of
                                  12   confidential, proprietary, or private information for which special protection from public disclosure
Northern District of California
 United States District Court




                                  13   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                  14   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                                  15   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
                                  16   or responses to discovery and that the protection it affords from public disclosure and use extends
                                  17   only to the limited information or items that are entitled to confidential treatment under the
                                  18   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
                                  19   this Stipulated Protective Order does not entitle them to file confidential information under seal;
                                  20   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be
                                  21   applied when a party seeks permission from the court to file material under seal.
                                  22   2.     DEFINITIONS
                                  23   2.1    Challenging Party: a Party or Non-Party that challenges the designation of information or
                                  24   items under this Order.
                                  25          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
                                  26   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
                                  27   Civil Procedure 26(c).
                                  28          2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
 1   as their support staff).

 2           2.4     Designating Party: a Party or Non-Party that designates information or items that it

 3   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

 4   CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY.”

 5           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

 6   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 7   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 8   discovery in this matter.

 9           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

10   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

11   consultant in this action.

12           2.7     HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY Information

13   or Items1: extremely sensitive “CONFIDENTIAL” Information or Items, disclosure of which to

14   another Party or Non-Party would create a substantial risk of serious harm that could not be avoided

15   by less restrictive means, which may include but is not limited to: (a) trade secrets as defined under

16   Cal. Civ. Code § 3426.1(d) or 18 U.S.C. § 1839(3); (b) research and development data or

17   information; (c) technical, financial, or marketing data or information; (d) commercially sensitive

18   competitive or strategic information; (e) commercially sensitive information obtained from a

19   nonparty pursuant to a current nondisclosure agreement; and (f) commercial agreements, settlement

20   agreements or settlement communications, the disclosure of which is likely to cause serious and

21   immediate harm to the competitive position of the producing party.

22           2.8     House Counsel: attorneys who are employees of a party to this action. House

23   Counsel does not include Outside Counsel of Record or any other outside counsel.

24           2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

25

26   1
      “HIGHLY CONFIDENTIAL,” “OUTSIDE ATTORNEYS’ EYES ONLY,” and “HIGHLY
27   CONFIDENTIAL – OAEO” shall have the same meaning as “HIGHLY CONFIDENTIAL –
     OUTSIDE ATTORNEYS’ EYES ONLY.”
28
                                                       2
 1   entity not named as a Party to this action.

 2          2.10    Outside Counsel of Record: attorneys who are not employees of a party to this action

 3   but are retained to represent or advise a party to this action and have appeared in this action on

 4   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 5          2.11    Party: any party to this action, including all of its officers, directors, employees,

 6   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 7          2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 8   Material in this action.

 9          2.13    Professional Vendors: persons or entities that provide litigation support services

10   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

11   storing, or retrieving data in any form or medium) and their employees and subcontractors.

12          2.14    Protected Material: any Disclosure or Discovery Material that is designated as

13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY.”

14          2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

15   Producing Party.

16   3.     SCOPE

17          The protections conferred by this Stipulation and Order cover not only Protected Material (as

18   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

19   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

20   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

21   However, the protections conferred by this Stipulation and Order do not cover the following

22   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

23   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

24   publication not involving a violation of this Order, including becoming part of the public record

25   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

26   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

27
28
                                                       3
 1   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 2   Protected Material at trial shall be governed by a separate agreement or order.

 3   4.     DURATION

 4          Even after final disposition of this litigation, the confidentiality obligations imposed by this

 5   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 6   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 7   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 8   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 9   time limits for filing any motions or applications for extension of time pursuant to applicable law.

10   5.     DESIGNATING PROTECTED MATERIAL

11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

12   Non-Party that designates information or items for protection under this Order must take care to

13   limit any such designation to specific material that qualifies under the appropriate standards. The

14   Designating Party must designate for protection only those parts of material, documents, items, or

15   oral or written communications that qualify – so that other portions of the material, documents,

16   items, or communications for which protection is not warranted are not swept unjustifiably within

17   the ambit of this Order.

18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

19   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

20   encumber or retard the case development process or to impose unnecessary expenses and burdens on

21   other parties) expose the Designating Party to sanctions.

22          If it comes to a Designating Party’s attention that information or items that it designated for

23   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

24   that it is withdrawing the mistaken designation.

25          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

26   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

27   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

28
                                                        4
 1   designated before the material is disclosed or produced.

 2          Designation in conformity with this Order requires:

 3          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 4   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

 5   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

 6   ONLY” to each page that contains protected material. If only a portion or portions of the material on

 7   a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

 8   (e.g., by making appropriate markings in the margins) and must specify, for each portion, the level

 9   of protection being asserted.

10          A Party or Non-Party that makes original documents or materials available for inspection

11   need not designate them for protection until after the inspecting Party has indicated which material it

12   would like copied and produced. During the inspection and before the designation, all of the material

13   made available for inspection shall be deemed “HIGHLY CONFIDENTIAL – OUTSIDE

14   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

15   copied and produced, the Producing Party must determine which documents, or portions thereof,

16   qualify for protection under this Order. Then, before producing the specified documents, the

17   Producing Party must affix the appropriate legend (“CONFIDENTIAL” of “HIGHLY

18   CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY”) to each page that contains Protected

19   Material. If only a portion or portions of the material on a page qualifies for protection, the

20   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

21   markings in the margins) and must specify, for each portion, the level of protection being asserted.

22              (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

23   Designating Party identify on the record, before the close of the deposition, hearing, or other

24   proceeding, or within thirty (30) days after receipt of the final transcript, all protected testimony.

25   Only those portions of the testimony that are designated for protection within thirty (30) days after

26   receipt of the final transcript shall be covered by the provisions of this Order.

27              With respect to deposition or other transcripts containing Protected Material, as instructed

28
                                                        5
 1   by the Designating Party, the court reporter shall affix prominently on each page containing such

 2   Protected Material the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

 3   ATTORNEYS’ EYES ONLY.” Before the expiration of a 30-day period for designation, transcripts

 4   shall be treated as if they had been designated “HIGHLY CONFIDENTIAL – OUTSIDE

 5   ATTORNEYS’ EYES ONLY” in their entirety unless otherwise agreed. Transcript exhibits shall be

 6   governed by their own confidentiality designations, if any. After the expiration of that period, the

 7   transcript shall be treated only as actually designated.

 8                (c) for information produced in some form other than documentary and for any other

 9   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

10   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

11   CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY.” If only a portion or portions of the

12   information or item warrant protection, the Producing Party, to the extent practicable, shall identify

13   the protected portion(s).

14          (d) for information contained in written discovery responses, the responses may be

15   designated as containing “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

16   ATTORNEYS’ EYES ONLY” information by means of a statement at the conclusion of each

17   response that contains such information specifying the level of designation of the Protected

18   Material and by placing a legend of the front page of such discovery responses stating:

19   “CONTAINS CONFIDENTIAL INFORMATION/[the highest level of designation contained in

20   the answers].”

21

22          5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

23   designate qualified information or items does not, standing alone, waive the Designating Party’s

24   right to secure protection under this Order for such material. Upon timely correction of a

25   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

26   accordance with the provisions of this Order.

27   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

28
                                                        6
 1          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 2   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 3   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

 4   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

 5   confidentiality designation by electing not to mount a challenge promptly after the original

 6   designation is disclosed.

 7          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 8   by providing written notice of each designation it is challenging and describing the basis for each

 9   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

10   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

11   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

12   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

13   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

14   Party must explain the basis for its belief that the confidentiality designation was not proper and

15   must give the Designating Party an opportunity to review the designated material, to reconsider the

16   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

17   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

18   has engaged in this meet and confer process first or establishes that the Designating Party is

19   unwilling to participate in the meet and confer process in a timely manner.

20          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

21   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

22   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

23   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

24   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

25   competent declaration affirming that the movant has complied with the meet and confer

26   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

27   motion including the required declaration within 21 days (or 14 days, if applicable) shall

28
                                                        7
 1   automatically waive the confidentiality designation for each challenged designation. In addition, the

 2   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

 3   good cause for doing so, including a challenge to the designation of a deposition transcript or any

 4   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

 5   competent declaration affirming that the movant has complied with the meet and confer

 6   requirements imposed by the preceding paragraph.

 7          The burden of persuasion in any such challenge proceeding shall be on the Designating

 8   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 9   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

10   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

11   retain confidentiality as described above, all parties shall continue to afford the material in question

12   the level of protection to which it is entitled under the Producing Party’s designation until the court

13   rules on the challenge.

14   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

15          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

16   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

17   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

18   the categories of persons and under the conditions described in this Order. When the litigation has

19   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

20   DISPOSITION).

21          Protected Material must be stored and maintained by a Receiving Party at a location and in a

22   secure manner that ensures that access is limited to the persons authorized under this Order.

23          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

24   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

25   information or item designated “CONFIDENTIAL” only to:

26                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

27   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

28
                                                        8
 1                    a who have signed the “Acknowleedgment andd Agreement to Be Bound” that is
     thiss litigation and

 2   attaached hereto
                    o as Exhibit A;
                                 A

 3                 (b) the officers, directors, and
                                                a employeees (includinng House Coounsel) of thee Receiving

 4   Parrty to whom disclosure is
                               i reasonably
                                          y necessary ffor this litigaation and whho have signned the

 5   “A
      Acknowledgm
                ment and Ag
                          greement to Be
                                      B Bound” ((Exhibit A);

 6                 (c) Experts (as defined in th
                                               his Order) o f the Receivving Party to whom discllosure is

 7   reaasonably neccessary for th
                                 his litigation and who haave signed thhe “Acknowlledgment annd Agreemen
                                                                                                       nt

 8   to Be
        B Bound” (Exhibit
                 (        A);

 9                 (d) the court an
                                  nd its person
                                              nnel;

10                 (e) court reportters and theirr staff, profeessional juryy or trial consultants, moock jurors, an
                                                                                                                   nd

11   Pro
       ofessional Vendors to wh
                              hom disclosu
                                         ure is reasonnably necesssary for this litigation annd who have

12   sig
       gned the “Accknowledgment and Agreeement to Be Bound” (E
                                                              Exhibit A);

13                 (f) during theirr depositionss, witnesses iin the actionn to whom diisclosure is rreasonably

14   neccessary and who
                    w have sig
                             gned the “Acknowledgm
                                                 ment and Aggreement to B
                                                                        Be Bound” ((Exhibit A),

15   unlless otherwisse agreed by
                                y the Designaating Party oor ordered byy the court. P
                                                                                    Pages of trannscribed

16   dep
       position testiimony or exh
                                hibits to dep
                                            positions thatt reveal Prottected Materrial must be separately

17   bou
       und by the court reporterr and may no
                                           ot be disclossed to anyonne except as ppermitted unnder this

18   Stip
        pulated Prottective Orderr;

19                 (g) the author or
                                  o recipient of
                                              o a docume nt containinng the inform
                                                                                 mation or a cuustodian or

20   oth
       her person who
                  w otherwise possessed or knew thee informationn.

21           7.3       Disclosure of
                                  o “HIGHLY
                                          Y CONFIDE
                                                  ENTIAL – O
                                                           OUTSIDE A
                                                                   ATTORNEYS
                                                                           S’ EYES

22   ON
      NLY” Inform
                mation or Item
                             ms. Unless otherwise orrdered by thhe court or peermitted in w
                                                                                          writing by

23   thee Designating
                    g Party, a Reeceiving Parrty may discllose any infoormation or item designaated

24   “H
      HIGHLY CONFIDENTIA
                       AL – OUTSIDE ATTOR
                                        RNEYS’ EY
                                                YES ONLY”” only to:

25             (a) th
                    he Receiving Party’s Outtside Counseel of Record in this actioon, as well ass employees

26    of
      o said Outsid
                  de Counsel of
                             o Record to
                                       o whom it is reasonably nnecessary too disclose thee

27     in
        nformation for
                   f this litigaation;

28
                                                            9
 1              (b) Ex
                     xperts of thee Receiving Party
                                              P     (1) to w
                                                           whom discloosure is reassonably neceessary for

 2       th
          his litigation
                       n, (2) who haave signed th
                                                he “Acknow
                                                         wledgment annd Agreemennt to Be Bouund”

 3       (E
          Exhibit A), and
                      a (3) as to
                                o whom the procedures
                                           p          sset forth in pparagraph 7.44(a), below, have been

 4       followed;
         fo

 5              (c) th
                     he court and its
                                  i personnel;

 6              (d) co
                     ourt reporters and their staff, professsional jury orr trial consulltants (and m
                                                                                                    mock jurors

 7       used
         u    by any such
                     s    consulttants2), and Professional
                                              P            Vendors to whom discloosure is reassonably

 8       necessary
         n         forr this litigatio
                                     on and who have signedd the “Acknoowledgment and Agreem
                                                                                           ment to Be

 9       Bound”
         B      (Exh
                   hibit A); and

10              (e) th
                     he author or recipient
                                  r         of a document containing tthe informatiion or a custtodian or

11       other
         o     person who otherw
                               wise possesseed or knew thhe informatiion.

12            7.4     Procedures for Approving or Objectting to Discllosure of “H
                                                                                HIGHLY

13       CONFIDENT
         C       TIAL – OUT
                          TSIDE ATT
                                  TORNEYS’ E
                                           EYES ONLY” Informattion or Itemss to Experts.

14              (a) Un
                     nless otherw
                                wise ordered by the courtt or agreed too in writing by the Desiggnating

15       Party,
         P      a Party
                      y that seeks to
                                   t disclose to
                                               o an Expert any informaation or item
                                                                                  m that has beeen

16       designated
         d          by
                     y another Paarty as “HIGHLY CONF
                                                    FIDENTIAL
                                                            L – OUTSID
                                                                     DE ATTORN
                                                                             NEYS’

17       EYES
         E    ONLY
                 Y” pursuant to paragraph
                                        h 7.3(b) firstt must make a written reqquest to the Designating
                                                                                                      g

18       Party
         P     that (1)) identifies th
                                     he general caategories of “HIGHLY C
                                                                       CONFIDEN
                                                                              NTIAL – OU
                                                                                       UTSIDE

19       ATTORNEY
         A      YS’ EYES ONLY”
                         O     information that the Receivinng Party seekks permissioon to

20       disclose
         d        to th
                      he Expert, (2) sets forth the
                                                t full namee of the Expert and the ccity and statee of his or

21       her
         h primary residence,
                   r          an
                               nd (3) attach
                                           hes a copy off the Expert’s current ressume. Any E
                                                                                            Expert who

22       receives “HIG
                     GHLY CON
                            NFIDENTIA
                                    AL – OUTSID
                                              DE ATTOR
                                                     RNEYS’ EYE
                                                              ES ONLY” iinformation

23       pursuant
         p        to th
                      his Order is prohibited
                                   p          from
                                              fr   undertaaking work pprior to the teermination oof the

24       liitigation thatt could foresseeably resullt in an imprroper use of the Designaating Party’s “HIGHLY

25

26   2
      The
      T Parties may m create an  nd use a simp plified, preccisely tailoredd Undertakinng for mockk jurors that
27   difffers in formaat from Exhiibit A so lon
                                              ng as the connfidentiality obligations and contemppt penalties
     aree clearly com
                    mmunicated ini the Underrtaking.
28
                                                          100
 1    CONFIDENT
      C       TIAL – OUT
                       TSIDE ATT
                               TORNEYS’ E
                                        EYES ONLY” informattion.

 2               (b) A Party that makes
                                  m     a requ
                                             uest and provvides the info
                                                                      formation speecified in thee preceding

 3        respective paaragraphs maay disclose th
                                                he subject P
                                                           Protected Maaterial to the identified E
                                                                                                 Expert unlesss,

 4    within
      w      seven days of deliivering the reequest, the P
                                                         Party receivees a written oobjection froom the

 5    Designating
      D           Party
                  P     that ex
                              xplains the Designating
                                          D           P
                                                      Party’s goodd faith belieff that disclossure of its

 6    Protected
      P         Maaterial to the Expert wou
                                          uld entail a riisk of harm tthat outweigghs the Receiving

 7    Party’s
      P       need to disclose the
                               t Protected
                                         d Material. A
                                                     Any such objjection mustt set forth in detail the

 8    grounds
      g       on which
                 w     it is baased.

 9               (c) A Party that reeceives a tim
                                                mely written objection m
                                                                       must meet andd confer witth the

10    Designating
      D           Party
                  P     to try to
                               t resolve th
                                          he matter by agreement w
                                                                 within sevenn days of the written

11    objection.
      o          If no
                    n agreemen
                             nt is reached
                                         d, the Party sseeking to m
                                                                  make the discclosure to thee Expert may
                                                                                                        y

12    file
      fi a motion as provided
                            d in Civil Loccal Rule 7 (aand in comppliance with C
                                                                               Civil Local R
                                                                                           Rule 79-5, iff

13    applicable)
      a           seeeking perm
                              mission from the court to do so. In anny such proceeding, the P
                                                                                            Party

14    opposing
      o        discclosure to th
                               he Expert shaall bear the bburden of proving that thhe risk of harm that the

15    disclosure
      d          wo
                  ould entail (u
                               under the safeguards prooposed) outw
                                                                  weighs the R
                                                                             Receiving Paarty’s need to
                                                                                                      o

16    disclose
      d        the Protected
                   P         Maaterial to its Expert.

17   8.        PROTE
                   ECTED MAT
                           TERIAL SU
                                   UBPOENAE
                                          ED OR ORD
                                                  DERED PRO
                                                          ODUCED IN
                                                                  N OTHER

18             LITIGA
                    ATION

19             If a Parrty is served with a subpo
                                                oena or a coourt order isssued in otherr litigation thhat compels

20   dissclosure of an
                     ny informatiion or items designated iin this actionn as “CONFIDENTIAL”” or “HIGHL
                                                                                                     LY

21   CO
      ONFIDENTIIAL – OUTS
                        SIDE ATTO
                                ORNEYS’ EY
                                         YES ONLY”” that Party must:

22                 (a) promptly no
                                 otify in writiing the Desiggnating Partty. Such notiification shall include a

23   cop
       py of the sub
                   bpoena or co
                              ourt order;

24                 (b) promptly no
                                 otify in writiing the partyy who causedd the subpoeena or order to issue in th
                                                                                                              he

25   oth
       her litigation
                    n that some or
                                o all of the material
                                             m        coveered by the ssubpoena orr order is subbject to this

26   Pro
       otective Order. Such notification shaall include a copy of thiss Stipulated P
                                                                                   Protective O
                                                                                              Order; and

27                 (c) cooperate with
                                 w respect to
                                           t all reasonnable proceduures sought to be pursueed by the

28
                                                           11
 1   Designating Party whose Protected Material may be affected.

 2          If the Designating Party timely seeks a protective order, the Party served with the subpoena

 3   or court order shall not produce any information designated in this action as “CONFIDENTIAL” OR

 4   “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” before a determination by

 5   the court from which the subpoena or order issued, unless the Party has obtained the Designating

 6   Party’s permission. The Designating Party shall bear the burden and expense of seeking protection in

 7   that court of its confidential material – and nothing in these provisions should be construed as

 8   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

 9   another court.

10   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

11          LITIGATION

12              (a) The terms of this Order are applicable to information produced by a Non-Party in this

13   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

14   ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with this

15   litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions

16   should be construed as prohibiting a Non-Party from seeking additional protections.

17              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

18   Party’s confidential information in its possession, and the Party is subject to an agreement with the

19   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

20                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or

21   all of the information requested is subject to a confidentiality agreement with a Non-Party;

22                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

23   this litigation, the relevant discovery request(s), and a reasonably specific description of the

24   information requested; and

25                    (3) make the information requested available for inspection by the Non-Party.

26              (c) If the Non-Party fails to object or seek a protective order from this court within 14

27   days of receiving the notice and accompanying information, the Receiving Party may produce the

28
                                                       12
 1   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 2   seeks a protective order, the Receiving Party shall not produce any information in its possession or

 3   control that is subject to the confidentiality agreement with the Non-Party before a determination by

 4   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

 5   seeking protection in this court of its Protected Material.

 6   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 8   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 9   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

10   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

11   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

12   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

13   Be Bound” that is attached hereto as Exhibit A.

14   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

15          MATERIAL

16          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

17   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

18   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

19   modify whatever procedure may be established in an e-discovery order that provides for production

20   without prior privilege review.

21          Pursuant to Federal Rule of Evidence Rule 502(d) and (e) the Court orders that if a Producing

22   Party discloses information in connection with the pending litigation that the Producing Party

23   thereafter claims to be privileged or protected by the attorney-client privilege or work product

24   protection (“Protected Information”), the disclosure of that Protected Information will not constitute

25   or be deemed a waiver or forfeiture—in this or any other action—of any claim of privilege or work

26   product protection that the Producing Party would otherwise be entitled to assert with respect to the

27   Protected Information and its subject matter. A Producing Party must notify the party receiving the

28
                                                        13
 1   Protected Information (“the Receiving Party”), in writing, that it has disclosed that Protected

 2   Information without intending a waiver by the disclosure. Upon receipt of notification, the Receiving

 3   Party shall immediately take all reasonable steps to destroy or return all copies, electronic or

 4   otherwise, of such document or other information, and shall provide a certification that it will cease

 5   further review, dissemination, and use of the Protected Information. This Order protects any

 6   disclosure of Protected Information, whether that disclosure is inadvertent or otherwise.

 7   12.    MISCELLANEOUS

 8          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 9   its modification by the court in the future.

10          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

11   no Party waives any right it otherwise would have to object to disclosing or producing any

12   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

13   Party waives any right to object on any ground to use in evidence of any of the material covered by

14   this Protective Order.

15          12.3    Filing Protected Material. Without written permission from the Designating Party or a

16   court order secured after appropriate notice to all interested persons, a Party may not file in the

17   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

18   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

19   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

20   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

21   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

22   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

23   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

24   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

25   13.    FINAL DISPOSITION

26          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

27   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

28
                                                       14
 1   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 2   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 3   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 4   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 5   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

 6   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 7   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 8   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 9   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

10   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

11   and expert work product, even if such materials contain Protected Material.

12

13

14

15

16

17

18

19

20

21

22

23

24   //

25   //

26   //

27
28
                                                      15
 1   Any such archival copies that contain or constitute Protected Material remain subject to this

 2   Protective Order as set forth in Section 4 (DURATION).

 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4

 5
     DATED: February 1, 2019                           /s/ Jonathan M. Rotter
 6                                                     GLANCY PRONGAY & MURRAY LLP
                                                       Jonathan M. Rotter
 7                                                     Lesley F. Portnoy
                                                       Stan Karas
 8
                                                       COHEN IP LAW GROUP, PC
 9                                                     Michael N. Cohen
10                                                     Attorneys for Plaintiff
                                                       Nita Batra
11
     DATED: February 1, 2019                           /s/ Benedict Y. Hur
12                                                     KEKER, VAN NEST & PETERS LLP
                                                       BENEDICT Y. HUR
13                                                     TRAVIS SILVA
                                                       BEVAN A. DOWD
14
                                                       Attorneys for Defendant
15                                                     POPSUGAR INC.
16

17                                            ATTESTATION

18
            I, Jonathan M. Rotter, am the ECF User whose identification and password are being used to
19
     file this Stipulated Protective Order. In compliance with Local Rule 5-1(i)(3), I hereby attest that
20
     Counsel for Defendant concurs in this filing.
21

22   Dated: February 1, 2019                               /s/ Jonathan M. Rotter
                                                           Jonathan M. Rotter
23

24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26
     DATED: ________________________
                  4/30/2019                     _____________________________________
27                                                   United States District Judge
28
                                                      16
 1                                                  EXHIBIT A

 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I, ______________________________________________ [print or type full name], of

 4   ________________________________________________________ [print or type full address],

 5   declare under penalty of perjury that I have read in its entirety and understand the Stipulated

 6   Protective Order that was issued by the United States District Court for the Northern District of

 7   California on [date] in the case of Batra v. PopSugar, Inc., Case No. 4:18-cv-03752-HSG. I agree to

 8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11   item that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order.

13            I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16   I hereby appoint ______________________________________________ [print or type full name]

17   of ____________________________________________________________________________

18   [print or type full address and telephone number] as my California agent for service of process in

19   connection with this action or any proceedings related to enforcement of this Stipulated Protective

20   Order.

21

22   Date: ______________________________________

23

24   City and State where sworn and signed: _________________________________

25

26   Signature: __________________________________

27
28
                                                        17
